             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CARVIN WARE
ADC #123230                                              PETITIONER

v.                      No. 1:18-cv-69-DPM-PSH

WEDNY KELLEY, Director,
ADC, Central Office                                    RESPONDENT

                                ORDER
       On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, NQ 13, and overrules Ware's objections, NQ 15.
FED.   R. CIV. P. 72(b)(3). Kelley's motion to dismiss, NQ 5, and Ware's
motions for summary judgment and injunctive relief, NQ 10 & NQ 12, are
denied.
       So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
